         Case 1:19-cv-11573-AKH Document 33 Filed 04/24/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Stephanie L. Jones,                         :
                                            :
              Plaintiff,                    :
                                            :
       vs                                   :       Case No. 1:19-cv-11573 (AKH)
                                            :
Fox Rothschild LLP and Ian W. Siminoff,     :
                                            :
              Defendants.                   :

Plaintiff’s Notice of Motion for Leave to File Sur Reply Memorandum of Law in Response
  to Defendant Fox Rothschild LLP’s Reply Brief in Further Support of Defendant Fox
 Rothschild LLP’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(3) and for Partial
                          Dismissal Under Fed. R. Civ. P. 12(b)(6)

TO:    Rosemary S. Gousman
       Kathleen McLeod Caminiti
       Fisher Phillips LLP
       430 Mountain Avenue, Suite 303
       Murray Hill NJ 07974

       Attorneys for Defendant Fox Rothschild LLP


       Meredith Rosen Cavallaro
       Courtney Patrice Fain
       Paduano & Weintraub, LLP
       1251 Avenue of the Americas
       New York NY 10020

       Attorneys for Defendant Ian W. Siminoff

       PLEASE TAKE NOTICE that Plaintiff, Stephanie L. Jones, hereby moves the Court for

leave to file a Sur Reply Memorandum of Law in Response to Defendant Fox Rothschild LLP’s

Reply Brief in Further Support of Defendant Fox Rothschild LLP’s Motion to Dismiss Pursuant

to Fed. R. Civ. P. 12(b)(3) and for Partial Dismissal Under Fed. R. Civ. P. 12(b)(6). The grounds

in support of this Motion are set forth in the accompanying Memorandum of Law, which is

incorporated herein by reference.
         Case 1:19-cv-11573-AKH Document 33 Filed 04/24/20 Page 2 of 2




       Wherefore, Plaintiff, Stephanie L. Jones, by and through her attorneys, respectfully

requests that the Court grant her leave to file a Sur Reply Memorandum of Law in response to

Defendant Fox Rothschild LLP’s Reply Brief in Further Support of Defendant Fox Rothschild

LLP’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(3) and for Partial Dismissal Under

Fed. R. Civ. P. 12(b)(6), which is attached hereto as Exhibit 1.



                                              ___s/Tyrone Anthony Blackburn_______________
                                              Tyrone Anthony Blackburn
                                              T. A. Blackburn Law, PLLC
                                              1242 East 80th Street, 3rd Floor
                                              Brooklyn NY 11236

                                                     and

                                              Robert T Vance Jr
                                              Law Offices of Robert T Vance Jr
                                              100 South Broad Street, Suite 1525
                                              Philadelphia PA 19110

                                              Attorneys for Stephanie L. Jones




                                                 2
